Citation Nr: 1412058	
Decision Date: 03/24/14    Archive Date: 04/02/14

DOCKET NO.  08-39 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a psychiatric disability.

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a low back disability.

3.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a left ankle disability.

4.  Entitlement to service connection for a psychiatric disability.

5.  Entitlement to service connection for a low back disability.

6.  Entitlement to service connection for a left leg disability, to include loss of use.

7.  Entitlement to service connection for a right hip disability.

8.  Entitlement to service connection for a left hip disability.

9.  Entitlement to service connection for a left knee disability.

10.  Entitlement to service connection for a right ankle disability.

11.  Entitlement to service connection for a left ankle disability. 

12.  Entitlement to service connection for burns of the left hand.

13.  Entitlement to service connection for a coccyx disability.

14.  Entitlement to service connection for blood in the urine.

15.  Entitlement to service connection for a sciatic nerve disability.

16.  Entitlement to service connection for pneumonia or bronchitis.

17.  Entitlement to a compensable disability rating for bilateral hearing loss.

18.  Entitlement to a compensable disability rating for a right knee disability.

19.  Entitlement to a compensable disability rating for rhinitis.

20.  Entitlement to a compensable disability rating for irritable bowel syndrome.


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

Veteran and spouse
ATTORNEY FOR THE BOARD

J. A. Flynn, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to July 1970 and from September 1970 to September 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision from the above Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran testified at a hearing before the undersigned Veterans Law Judge in September 2013, and a transcript of the hearing is of record.

Although a Veteran's stated claim may only seek service connection for a particular psychiatric disability, the claim cannot be a claim limited only to that diagnosis, but must be considered a claim for any mental disability that may be reasonably encompassed.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The issues of entitlement to service connection for a psychiatric disability, a low back disability, a left leg disability, a left hip disability, a left knee disability, a left ankle disability, burns of the left hand, a right hip disability, a right ankle disability, a coccyx disability, blood in the urine, a sciatic nerve disability, and pneumonia or bronchitis, and entitlement to an increased rating for bilateral hearing loss, a right knee disability, rhinitis, and irritable bowel syndrome, are REMANDED to the RO via the Appeals Management Center in Washington, D.C.


FINDINGS OF FACT

1.  An unappealed January 1991 rating decision denied service connection for a psychiatric disability.

2.  The evidence received since the January 1991 rating decision is neither cumulative nor redundant, relates to unestablished facts necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for service connection for a psychiatric disability.

3.  An unappealed January 1991 rating decision service connection for a low back disability.

4.  The evidence received since the January 1991 rating decision is neither cumulative nor redundant, relates to unestablished facts necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for service connection for a low back disability.

5.  An unappealed January 1991 rating decision denied service connection for a left ankle disability.

6.  The evidence received since the January 1991 rating decision is neither cumulative nor redundant, relates to unestablished facts necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for service connection for a left ankle disability.


CONCLUSIONS OF LAW

1.  The January 1991 rating decision denying service connection for a psychiatric disability is final.  38 U.S.C.A § 4005(c) (1988); 38 C.F.R. §§ 3.104, 19.129, 19.192 (1990).

2.  New and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a psychiatric disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2013).

3.  The January 1991 rating decision denying service connection for a low back disability is final.  38 U.S.C.A § 4005(c) (1988); 38 C.F.R. §§ 3.104, 19.129, 19.192 (1990).

4.  New and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a low back disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2013).

5.  The January 1991 rating decision denying service connection for a left ankle disability is final.  38 U.S.C.A § 4005(c) (1988); 38 C.F.R. §§ 3.104, 19.129, 19.192 (1990).

6.  New and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a left ankle disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Decisions of the RO and the Board that are not appealed in the prescribed time are final.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1100, 20.1103 (2013).  A finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.  If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review the former disposition.  38 U.S.C.A. § 5108 (West 2002); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (2013); Smith v. West, 12 Vet. App. 312 (1999).

To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  Evans v. Brown, 9 Vet. App. 273 (1996).  For the purposes of determining whether it is material, the credibility of newly submitted evidence is presumed, unless the evidence is inherently incredible or beyond the competence of a witness.  Justus v. Principi, 3 Vet. App. 510 (1992).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the Veteran in development has been satisfied.  Elkins v. West, 12 Vet. App. 209 (1999).

The Board must address the question of whether new and material evidence has been received to reopen the claim because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  The Board is required to first consider whether new and material evidence is presented before the merits of a claim can be considered.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  The Board also notes that the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

The Veteran's claims of entitlement to service connection for a psychiatric disability, a low back disability, and an ankle disability were last finally denied in a January 1991 rating decision.  That decision found that the evidence did not demonstrate a current psychiatric, low back, or ankle disability.  The Veteran did not appeal the decision, and the rating decision became final.

The Veteran has since submitted medical and lay evidence suggesting that he has current psychiatric, low back, and ankle disabilities.  A June 2005 treatment record indicates that the Veteran has arthralgia of the low back and left ankle.  An April 2006 treatment record diagnosed the Veteran with anxiety disorder.  That evidence is new because it has not previously been submitted to VA.  Regarding the materiality of the newly-submitted evidence, the Veteran's previous claims for service connection were denied because the evidence did not demonstrate the presence of a current disability.  The newly-submitted evidence contains evidence suggesting the presence of the claimed disability, and thus relates to an unestablished fact necessary to substantiate the claim.  As new and material evidence has been received, the claims for service connection for a psychiatric disability, a low back disability, and an ankle disability are reopened.


ORDER

The claim for service connection for a psychiatric disability is reopened, and the appeal is allowed to that extent only.

The claim for service connection for a low back disability is reopened, and the appeal is allowed to that extent only.

The claim for service connection for a left ankle disability is reopened, and the appeal is allowed to that extent only.


REMAND

Additional development is warranted before the Board may make a decision on the remaining claims on appeal.  

The Veteran, including during his September 2013 hearing before the undersigned, has indicated that he receives treatment for his claimed conditions primarily at Madigan Army Medical Center (Madigan).  The Veteran has submitted certain medical records from Madigan, but those records document medical care provided only between 2008 and 2012.  On remand, efforts should be undertaken to obtain medical records from Madigan dated before 2008 and after 2012.

With respect to the Veteran's claims of entitlement to service connection, VA must provide an examination when there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, (3) some indication that the claimed disability may be associated with the established event, injury, or disease, and (4) insufficient competent evidence of record for VA to make a decision.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The evidence of record at least suggests that the Veteran may have a current disability with respect to each of his claimed conditions, and the Veteran contends that the symptoms are connected to his in-service experiences.  The Board finds that an examination should be provided to the Veteran on remand.

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and provide him the opportunity to identify or submit any additional pertinent evidence in support of his claims.  Based on the response, attempt to procure copies of all records that have not previously been obtained from identified treatment sources.  

2.  With respect to the claim of entitlement to service connection for PTSD, contact the Veteran to elicit additional necessary details regarding the Veteran's claimed in-service stressors.  After reviewing any response, contact the appropriate authorities and attempt to verify the occurrence of the claimed stressor event.  The relevant authority should be requested to conduct a search of all available and appropriate sources, and provide any pertinent information that might corroborate the claimed stressor.  Any information obtained should be associated with the claims file.  If the search efforts produce negative results, the claims file should be so documented.  Then, make a specific determination, based upon the complete record, with respect to whether the Veteran was exposed to a verified stressor in service.  If it is determined that the record corroborates the occurrence of a claimed stressor, specify which in-service stressor is established by the record.

2.  Attempt to associate pertinent medical records from Madigan Army Medical Center dated before 2008 and after 2012 that are not otherwise associated with the claims file.

3.  Obtain and associate with the Veteran's claims file any VA treatment records that are not already of record.

4.  After completing the first three requests, schedule the Veteran for a VA examination to determine the nature and etiology of any low back disability, left leg disability, left hip disability, left knee disability, left ankle disability, burns of the left hand, right hip disability, right ankle disability, coccyx disability, blood in the urine, sciatic nerve disability, and pneumonia or bronchitis.  All indicated tests and studies must be performed.  The examiner must review the claims file and should note that review in the report, and the examination should elicit a pertinent lay history from the Veteran.  With respect to each of the claimed disabilities, the examiner must indicate whether or not the Veteran has the claimed disability.  The examiner must additionally opine as to each of the claimed disabilities whether it is at least as likely as not (50 percent probability or greater) that the claimed disability had an onset in service or is otherwise related to service.  The VA examiner should provide a thorough rationale for any opinion provided, as a matter of medical probability, based on the examiner's clinical experience, medical expertise, established medical principles, and the evidence of record.  References should be made to pertinent documents of record, as necessary.  

5.  After completing the first three requests, schedule the Veteran for an appropriate examination to ascertain the nature and etiology of any current psychiatric disability.  The examiner should provide a thorough rationale for any opinion provided, as a matter of medical probability, based on the examiner's clinical experience, medical expertise, established medical principles, and the evidence of record.  References should be made to pertinent documents of record, as necessary.  After a complete review of the Veteran's claims file, and an examination of the Veteran, the examiner should:

a.  Provide a full multiaxial diagnosis pursuant to DSM-IV and identify any psychiatric disorder, to include PTSD or anxiety disorder, that is currently manifested or which is indicated in the record.  Specifically state whether or not each criterion for a diagnosis of PTSD is met.

b.  If PTSD is diagnosed, the examiner should address whether the diagnosis of PTSD is consistent with the criteria for a diagnosis under the DSM-IV.  If the diagnostic criteria to support a diagnosis of PTSD have been satisfied and a diagnosis of PTSD is deemed appropriate, the examiner should comment upon any link between the current symptomatology and the Veteran's claimed stressors.  If the examiner finds that the Veteran's condition does not satisfy a particular PTSD axis, that finding should be accompanied with a discussion of the relevant evidence of record.  Specifically, the examiner's opinion must address why the medical evidence of record indicating that the Veteran has PTSD is insufficient to support a diagnosis of PTSD.  If the examiner determines that a diagnosis of PTSD is appropriate, then the examiner should determine whether it is at least as likely as not (50 percent or greater probability) that PTSD is etiologically related to active service or a corroborated stressor during service.

c.  If any other psychiatric condition is diagnosed, the examiner should provide an opinion whether it is at least as likely as not (50 percent or greater probability) that each diagnosed psychiatric disability is etiologically related to active service.  

6.  Then, readjudicate the claims.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claim to the Board.

The Veteran has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2013).


______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


